DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (Publication: US 2015/0245168 A1) in view of Chowdhary et al. (Publication: US 2017/0153787 A1) and Marr et al. (Publication: 2016/0332074 A1).

Regarding claim 1, see rejection on claim 15.

Regarding claim 2, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1.
Martin discloses obtaining latitude and longitude information of the current terminal according to a positioning system, and identifying the location information of the current terminal by using the latitude and longitude information ([0022], [0110], Fig. 10B - mobile device with GPU that indicates location. The information indicative of the selected location may include global positioning system ( GPS) coordinates of the selected location and GPU is known for providing latitude and longitude information. The location of the markers are identified as shown in Fig. 10B. ); and 
determining data within a preset range radiated outward by using the latitude and longitude information as a center as the map data of the range in which the current terminal is located ([0022], [0110], [0136] – as shown in Fig. 10B, the mobile device with GPU is used as center and the range of the map is indicated as 22 miles (e.g. 712, 1002) away  where the device is located. The location of mobile device with GPU can be designated as the center of the map data. GPU is known for providing latitude and longitude information.
[0147] –  FIGS. 14A-14D user interface screens having the map 700 shown in FIG. 7 illustrating a marker 1402 in FIGS. 14C and 14D expandable by a user on the map 700 to select various members of the online social network shown on the map 700 to whom a message will be broadcast. The system for facilitating location-based social networks described herein presents on the map 700 a marker 1402 expandable by a user. For example, the user may select the marker having an initial radius size from a graphical user interface menu panel 1404 of the user interface screen. As shown in FIG. 14C, the user has selected from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles and placed it on a selected location on the map 700. As shown in FIG. 14D, the user has expanded the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius. The user may similarly contract the radius size of the expandable marker 1402. The system then broadcasts a message to (or selects for some other purpose) each user for which an associated graphical marker representative of the online social network identity of the user is on the map 700 and falls within the marker. In the example shown in FIG. 14D, the message is broadcast to the users represented by graphical markers 1401, 1406, 1408, 1410 and 1412 because each of these graphical markers at least partially fall within the expandable marker 1402 on the map 700.).

Regarding claim 3, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1
Martin discloses obtaining, through division, different regions in the constructed space for a to-be-drawn map ( [0002], [0008], [0020], [0147] - the user has selected to zoom out on the map presented on the graphical user interface, electronically present a zoomed-out version of the map presented on the graphical user interface including additional surrounding area and an additional plurality of interactive graphical markers on the zoomed-out version of the map, each interactive graphical marker of the additional plurality of interactive graphical markers being shown at a location in the surrounding area on the zoomed-out version of the map corresponding to a physical location of a corresponding device of a member of the online social network identified by the interactive graphical marker.
The electronically communicating information indicative of the location to a plurality of members of an online social network may include: being able to receive input indicative of a selection of an area on the map by the user; and selecting, by the at least one processor, each member of the online social network for which an associated graphical marker representative of the online social network identity of the member is on the map and falls within the selected area as one of the plurality of members of the online social network to whom to communicate the information indicative of the location.
FIGS. 14A-14D user interface screens having the map 700 shown in FIG. 7 illustrating a marker 1402 in FIGS. 14C and 14D expandable by a user on the map 700 to select various members of the online social network shown on the map 700 to whom a message will be broadcast. The system for facilitating location-based social networks described herein presents on the map 700 a marker 1402 expandable by a user. For example, the user may select the marker having an initial radius size from a graphical user interface menu panel 1404 of the user interface screen. As shown in FIG. 14C, the user has selected from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles and placed it on a selected location on the map 700. As shown in FIG. 14D, the user has expanded the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius. The user may similarly contract the radius size of the expandable marker 1402. ); 
obtaining a real-time location of the current terminal in a current region, and pulling first map data according to the real-time location identified by latitude and longitude information ([0002] The method may further include : moving, by at least one processor of the at least one machine for facilitating location-based social networks, the interactive marker on the map presented on the graphical user interface in substantially real time as corresponding updated information is received by the at least one communications component regarding a new current physical location of the device of the at least one member of the online social network, wherein the interactive marker is displayed on the map by at least one processor as the interactive marker moves. The corresponding updated information received by the at least one communications component may be based on global positioning system (GPS) information regarding a current location of the device of the at least one member of the online social network. The map information in real time is pulled by the location of mobile device with GPU can be designated as the center of the map data. GPU is known for providing latitude and longitude information. ); 
parsing the first map data, to obtain basic-class data and auxiliary-class data, the basic-class data comprising first location information, and the auxiliarv-class data comprising second location information([0020] - electronically communicating, by the at least one processor of the at least one machine for facilitating location-based social networks, information indicative of one or more alternative physical meeting locations to at least one of the first member of the online social network and to the one of the one or more other members of the online social network; receiving, by the at least one processor of the at least one machine for facilitating location-based social networks, an indication of a selected alternative physical meeting location of the one or more alternative physical meeting locations; and electronically communicating, by the at least one processor of the at least one machine for facilitating location-based social networks, information indicative of the selected location to the first member of the online social network and to the one of the one or more other members of the online social network. The electronically selecting the physical location for the first member of the online social network and the one of the one or more other members of the online social network to meet may be based on current physical locations of the first member of the online social network and the one of the one or more other members of the online social network. The electronically selecting the physical location for the first member of the online social network and the one of the one or more other members of the online social network to meet may be based on compensation received for selection of one or more locations. The electronically selecting the physical location for the first member of the online social network and the one of the one or more other members of the online social network to meet may be based on the comparing of the information regarding the one or more social network accounts of the first member of the online social network and the information regarding the one or more social network accounts of the one or more other members of the online social network, wherein the comparing includes comparing one or more of: online social network member profile information, likes of one or more members of the online social network, activities of one or more members of the online social network, events that one or more members of the online social network had attended, and interests of one or more members of the online social network thus “basic-class data and auxiliary-class data, the basic-class data comprising first location information, and the auxiliarv-class data comprising second location information” can be read on. ) ; 

[0020] - electronically communicating, by the at least one processor of the at least one machine for facilitating location-based social networks, information indicative of one or more alternative physical meeting locations to at least one of the first member of the online social network; receiving, by the at least one processor of the at least one machine for facilitating location-based social networks, an indication of a selected alternative physical meeting location of the one or more alternative physical meeting locations; and electronically communicating, by the at least one processor of the at least one machine for facilitating location-based social networks, information indicative of the selected location to the first member of the online social network. The electronically selecting the physical location for the first member of the online social network, wherein the comparing includes comparing one or more of: online social network member profile information, likes of one or more members of the online social network, activities of one or more members of the online social network, events that one or more members of the online social network had attended, and interests of one or more members of the online social network thus “establishing a first model instance according to the first model file” can be read on.): 
obtaining a second model file according to the second location information, and establishing a second model instance according to the second model file ([0017], [0025] to [0027], Figs 7, 10s, 13s, and 14s - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. [0022], [0110], [0118]- in response, the mobile device with GPU has moved from first location to second location and the map is updated from first map to second map in real time.
[0022], [0110] - mobile device with GPU that indicates locations therefore it matches the given direction to the location. The information indicative of the selected location may include global positioning system ( GPS) coordinates of the selected location and GPU is known for providing latitude and longitude information. The location of the markers are identified as shown in Fig. 10B.
[0002] The method may further include : moving, by at least one processor of the at least one machine for facilitating location-based social networks, the interactive marker on the map presented on the graphical user interface in substantially real time as corresponding updated information is received by the at least one communications component regarding a new current physical location of the device of the at least one member of the online social network, wherein the interactive marker is displayed on the map by at least one processor as the interactive marker moves. The corresponding updated information received by the at least one communications component may be based on global positioning system (GPS) information regarding a current location of the device of the at least one member of the online social network. ); and
 performing map drawing of the first model instance and the second model instance in the space respectively according to the latitude and longitude information corresponding to the first location information, the latitude and longitude information corresponding to the second location information, basic attributes, and auxiliary [0017], [0025] to [0027], Figs 7, 10s, 13s, and 14s - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. [0022], [0110], [0118]- in response, the mobile device with GPU has moved from first location to second location and the map is updated from first map to second map in real time.
[0022], [0110] - mobile device with GPU that indicates locations therefore it matches the given direction to the location. The information indicative of the selected location may include global positioning system ( GPS) coordinates of the selected location and GPU is known for providing latitude and longitude information. The location of the markers are identified as shown in Fig. 10B.
[0002] The method may further include : moving, by at least one processor of the at least one machine for facilitating location-based social networks, the interactive marker on the map presented on the graphical user interface in substantially real time as corresponding updated information is received by the at least one communications component regarding a new current physical location of the device of the at least one member of the online social network, wherein the interactive marker is displayed on the map by at least one processor as the interactive marker moves. The corresponding updated information received by the at least one communications component may be based on global positioning system (GPS) information regarding a current location of the device of the at least one member of the online social network. ).
Chowdhary discloses three-dimensional space ([0058] - 3D virtual museum artifact in augmented reality space.).


Regarding claim 4, Martin in view of Chowdhary, Marr disclose all the limitation of claim 3.
Martin discloses monitoring a real-time location change of the current terminal in the current region ([0017], [0025] to [0027] - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. ); 
and loading in real time according to a location change parameter generated in response to moving from a first real-time location to a second real-time location. second map data generated by the current terminal based on the current real-time location change ([0017], [0025] to [0027] - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. [0022], [0110], the mobile device with GPU has moved from first location to second location and the map is updated from first map to second map in real time.). 
and pulling the second map data, in response to finding, through monitoring, that the real-time location of the current terminal moves from the first real-time location to the second real-time location ([0017], [0025] to [0027], - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. [0022], [0110], [0118]- in response, the mobile device with GPU has moved from first location to second location and the map is updated from first map to second map in real time.).

Regarding claim 5, Martin in view of Chowdhary, Marr disclose all the limitation of claim 3.
Martin discloses monitoring a real-time location change of the current terminal in the current region ([0017], [0025] to [0027], - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. [0022], [0110], [0118]- in response, the mobile device with GPU has moved from first location to second location and the map is updated from first map to second map in real time.) ; and 	               
generating third map data according to a second real-time location, and pulling the third map data in response to finding, through monitoring, that the real-time location of the current terminal moves from a first real-time location to the second real-time location ([0017], [0025] to [0027], - the map corresponding to a current physical location of a mobile device associated with the member is updated in real time. [0022], [0110], [0118]- in response, the mobile device with GPU has moved from first location to second location and the map is updated from first map to second map in real time.
[0147] –  FIGS. 14A-14D user interface screens having the map 700 shown in FIG. 7 illustrating a marker 1402 in FIGS. 14C and 14D expandable by a user on the map 700 to select various members of the online social network shown on the map 700 to whom a message will be broadcast. The system for facilitating location-based social networks described herein presents on the map 700 a marker 1402 expandable by a user. For example, the user may select the marker having an initial radius size from a graphical user interface menu panel 1404 of the user interface screen. As shown in FIG. 14C, the user has selected from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles and placed it on a selected location on the map 700. As shown in FIG. 14D, the user has expanded the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius. The user may similarly contract the radius size of the expandable marker 1402. The system then broadcasts a message to (or selects for some other purpose) each user for which an associated graphical marker representative of the online social network identity of the user is on the map 700 and falls within the marker. In the example shown in FIG. 14D, the message is broadcast to the users represented by graphical markers 1401, 1406, 1408, 1410 and 1412 because each of these graphical markers at least partially fall within the expandable marker 1402 on the map 700 thus “generating third map data” can be read on. ).

Regarding claim 6, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1.
Martin discloses obtaining, through division, different regions in the constructed space ([0069], [0147] –  FIGS. 14A-14D user interface screens having the map 700 shown in FIG. 7 illustrating a marker 1402 in FIGS. 14C and 14D expandable by a user on the map 700 to select various members of the online social network shown on the map 700 to whom a message will be broadcast. The system for facilitating location-based social networks described herein presents on the map 700 a marker 1402 expandable by a user. For example, the user may select the marker having an initial radius size from a graphical user interface menu panel 1404 of the user interface screen. As shown in FIG. 14C, the user has selected from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles and placed it on a selected location on the map 700. As shown in FIG. 14D, the user has expanded the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius. The user may similarly contract the radius size of the expandable marker 1402. The system then broadcasts a message to (or selects for some other purpose) each user for which an associated graphical marker representative of the online social network identity of the user is on the map 700 and falls within the marker. In the example shown in FIG. 14D, the message is broadcast to the users represented by graphical markers 1401, 1406, 1408, 1410 and 1412 because each of these graphical markers at least partially fall within the expandable marker 1402 on the map 700.); 
switching a real-time location of the current terminal in the current region to another designated region ([0069], [0147] –  FIGS. 14A-14D user interface screens having the map 700 shown in FIG. 7 illustrating a marker 1402 in FIGS. 14C and 14D expandable by a user on the map 700 to select various members of the online social network shown on the map 700 to whom a message will be broadcast. In real time, as shown in FIG. 14C, the user has selected from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles and placed it on a selected location on the map 700. As shown in FIG. 14D, the user has expanded the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius. The user may similarly contract the radius size of the expandable marker 1402. The system then broadcasts a message to (or selects for some other purpose) each user for which an associated graphical marker representative of the online social network identity of the user is on the map 700 and falls within the marker. In the example shown in FIG. 14D, the message is broadcast to the users represented by graphical markers 1401, 1406, 1408, 1410 and 1412 because each of these graphical markers at least partially fall within the expandable marker 1402 on the map 700.); and 
allocating, according to an upper limit requirement of terminal users in the same region, a target location randomly for the current terminal in the designated region ([0069], [0147] –  FIGS. 14A-14D In real time, as shown in FIG. 14C, the users in the same region can select from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles or can be selected to different radius randomly up to the biggest radius size “upper limit requirement” and placed it on a selected location on the map 700. As shown in FIG. 14D, the user can expand the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius at random.).
[0058] - 3D virtual museum artifact in augmented reality space.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with three-dimensional space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 

Regarding claim 7, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1 including two avatars corresponding to two terminals.
Martin discloses collecting the operation triggered by the at least two terminals in the space, and triggering the information exchange processing in a case that the operation meets a collision detection policy and/or a group member area collision policy ([0145] to [0147],[0090] - Fig. 13 A-D When the mobile device with GPU is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” . 
Figs. 14 A-D show different ways of group chat. ); and 
generating, according to the collision detection policy, a first operation instruction, the first operation instruction being used for controlling the at least two avatars to perform a one-to-one interaction mode, and enter, in response to the first operation instruction, a one-to- one user session state between avatars ([0145] to [0147],[0090] - Fig. 13 A-D When the avatar is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” thus “a one-to- one user session state between avatar” can be read on.
Figs. 14 A-D show different ways of group chat.
[0145] to [0147],[0090] - Fig. 13 A-D When the avatar with mobile device and GPU is near another player at a predetermined distance and time, the avatar information is exchanged between the avatars and initial player is “infected” .  Thus at least two avatars can be read on.
[0085] Communication of other further information and/or provision of services may also occur over network 116. This communication of other further information and/or provision of services may be initiated when the interactive graphical marker on the map displayed on mobile device 104, for example, is selected by the user of mobile device 104. Examples of such information and/or services include, but are not limited to: a one-on-one or group communication session; a one-on-one or group text chat session, a one-on-one or group video chat session, a one-on-one or group telephone conference or voice chat session, sending or broadcast of a text, email or other message; initiation or opening of another application or session associated with any one of a variety of different online social networks, members of such online social networks or communication channels; communication options, functionalities, and/or services enabling communication with the user(s) represented by the selected interactive graphical marker(s) on the map; distress calls, notifications and/or alerts; emergency calls, notifications and/or alerts; updates of information; location services; games, including location-based games, etc. The number and types of devices shown as part of the networked environment 100 in FIG. 1 is provided as an example and variation to the number and types of devices which may be included in the networked environment 100 is contemplated and exists in various embodiments. ).
Chowdhary discloses in the virtual space ([0058] - 3D virtual museum artifact in augmented reality space.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with in the virtual space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 

Regarding claim 8, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1 including two avatars corresponding to two terminals.
Martin discloses collecting the operation triggered by the at least two terminals, and triggering the information exchange processing in a case that the operation meets a collision detection policy and/or a group member area collision policy ([0145] to [0147],[0090] - Fig. 13 A-D When the mobile device with GPU is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” . 
Figs. 14 A-D show different ways of group chat. ); and 
generating, according to the group member area collision policy, a second operation instruction, the second operation instruction being used for controlling the at least two avatars to perform a one-to-many interaction mode, and enter, in response to the second operation instruction, a one-to-many user group chat state between avatars ( [0145] to [0147],[0090] - Fig. 13 A-D When the avatar is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” .
Furthermore, the avatar go around the entire city and other players with mobile device with GPU are “infected” thus “-to-many user group chat state” reads on. 
Figs. 14 A-D show different ways of group chat.
[0145] to [0147],[0090] - Fig. 13 A-D When the avatar with mobile device and GPU is near another player at a predetermined distance and time, the avatar information is exchanged between the avatars and initial player is “infected” .  Thus at least two avatars can be read on.
[0085] Communication of other further information and/or provision of services may also occur over network 116. This communication of other further information and/or provision of services may be initiated when the interactive graphical marker on the map displayed on mobile device 104, for example, is selected by the user of mobile device 104. Examples of such information and/or services include, but are not limited to: a one-on-one or group communication session; a one-on-one or group text chat session, a one-on-one or group video chat session, a one-on-one or group telephone conference or voice chat session, sending or broadcast of a text, email or other message; initiation or opening of another application or session associated with any one of a variety of different online social networks, members of such online social networks or communication channels; communication options, functionalities, and/or services enabling communication with the user(s) represented by the selected interactive graphical marker(s) on the map; distress calls, notifications and/or alerts; emergency calls, notifications and/or alerts; updates of information; location services; games, including location-based games, etc. The number and types of devices shown as part of the networked environment 100 in FIG. 1 is provided as an example and variation to the number and types of devices which may be included in the networked environment 100 is contemplated and exists in various embodiments. ).
Chowdhary discloses in the virtual space ([0058] - 3D virtual museum artifact in augmented reality space.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with in the virtual space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 

Regarding claim 9, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1
Martin discloses wherein the method further comprises: transmitting the space to the at least two terminals for displaying, the space being provided with a default viewing angle ([0069], [0074], [0084] - various users have the mobile device with GPU that share their locations in the space and display it on their display at an angle as show in Figs. 7, 8, and 10. ); 
[0069], [0074], [0084] - various users have the mobile device with GPU that share their locations in the space and display it on their display at an angle as show in Figs. 7, 8, and 10.
[0145] to [0147],[0090] - Fig. 13 A-D When the mobile device with GPU is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” . 
Figs. 14 A-D show different ways of group chat. ); 
and generating, according to the instruction, a corresponding space, and transmitting the corresponding space to the terminal ([0145] to [0147],[0090] - Fig. 13 A-D When the mobile device with GPU is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” with near player.
Figs. 14 A-D show different ways of group chat. ).
Chowdhary discloses in the virtual space ([0058] - 3D virtual museum artifact in augmented reality space.) ; 
a viewing angle control instruction ([0153] - once a digital content has been injected into the AR space, a user may be able to interact with such content e.g. see the virtual 3D representation of a statue on display from different angles by manipulating the controls to move the 3D content, change size, zoom in, zoom out, share, forward, save, buy a replica or create a 3D print etc.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with in the virtual space; a viewing angle control instruction as taught by Chowdhary. 

Regarding claim 10, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1.
Martin discloses receiving a display control instruction transmitted by any terminal ([0069], [0074], [0084] - various users have the mobile device with GPU that share, sent and receive, their locations in the space and display it on their display at an angle as show in Figs. 7, 8, and 10.); and 
generating, according to the display control instruction, a corresponding space, and transmitting the corresponding space to other terminals ([0069], [0074], [0084] - various users have the mobile device with GPU that share their locations in the space and display it on their display at an angle as show in Figs. 7, 8, and 10.
[0068] to [0070] – Aa shown in Fig. 10B, the combination of Avatar and text are displayed in real time and walking toward beacon as display control instruction.), 
wherein the display control instruction controls real-time display of the terminal on the space ([0069], [0074], [0084] - various users have the mobile device with GPU that share their locations in the space and display it on their display at an angle as show in Figs. 7, 8, and 10.
[0068] to [0070] – Aa shown in Fig. 10B, the combination of Avatar and text are displayed in real time and walking toward beacon as display control instruction.), and 
[0068] to [0070] – Aa shown in Fig. 10B, the combination of Avatar and text are displayed in real time.).
Chowdhary discloses a corresponding virtual space ([0058] - 3D virtual museum artifact in augmented reality space.);
on the virtual space ([0058] - 3D virtual museum artifact in augmented reality space.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with a corresponding virtual space; on the virtual space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 

Regarding claim 11, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1
Martin discloses collecting an interaction operation between any terminal and a object in the space, and controlling, according to a generated operation instruction, the information exchange processing between the terminal and the object ( [0085] Communication of other further information and/or provision of services may also occur over network 116. This communication of other further information and/or provision of services may be initiated when the interactive graphical marker on the map displayed on mobile device 104, for example, is selected by the user of mobile device 104. Examples of such information and/or services include, but are not limited to: a one-on-one or group communication session; a one-on-one or group text chat session, a one-on-one or group video chat session, a one-on-one or group telephone conference or voice chat session, sending or broadcast of a text, email or other message; initiation or opening of another application or session associated with any one of a variety of different online social networks, members of such online social networks or communication channels; communication options, functionalities, and/or services enabling communication with the user(s) represented by the selected interactive graphical marker(s) on the map; distress calls, notifications and/or alerts; emergency calls, notifications and/or alerts; updates of information; location services; games, including location-based games, etc. The number and types of devices shown as part of the networked environment 100 in FIG. 1 is provided as an example and variation to the number and types of devices which may be included in the networked environment 100 is contemplated and exists in various embodiments
[0041] FIG. 9A is a drawing of the example user interface screen of FIG. 8A additionally showing an interactive graphical marker representative of an online social network identity of a member being selected in order to initiate a video conference with the member ).
Chowdhary discloses a corresponding virtual space ([0058] - 3D virtual museum artifact in augmented reality space.);
virtual object ([0151] - the 3D virtual object may also be accompanied with superimposed graphics) .


Regarding claim 12, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1.
Martin discloses re-initiating, in a case that any process is interrupted in real time, recovery of the process interrupted in real time, the process comprising a drawing process of the map, generation of the space, and the information exchange processing of the at least two terminals ( [0002] to [0004], Fig. 10B  - moving, by at least one processor of the at least one machine for facilitating location-based social networks, the interactive marker on the map presented on the graphical user interface in substantially real time as corresponding updated information is received by the at least one communications component regarding a new current physical location of the device of the at least one member of the online social network, wherein the interactive marker is displayed on the map by at least one processor as the interactive marker moves. The corresponding updated information received by the at least one communications component may be based on global positioning system (GPS) information regarding a current location of the device of the at least one member of the online social network. The method may further include: in response to the receiving the indication that the user has selected the interactive marker presented on the map, initiating activation of an online video conference session between the user and the at least one member. The initiating activation of the online video conference session may include: graphically transforming the interactive marker presented on the map to an online video conference session window located on the map at the location of the interactive marker on the map. The indication that the user has selected the interactive marker presented on the map may be an indication that the user has touched a location on a touch screen at which the interactive marker is presented. The method may further include: electronically receiving, by at least one communications component of the at least one machine for facilitating location-based social networks, information regarding current physical locations of a plurality of devices, each of the plurality of devices associated with a corresponding one of a plurality of members of an online social network; and for each of the plurality of devices, electronically presenting on the map presented on the graphical user interface, by at least one processor of the at least one machine for facilitating location-based social networks, an interactive graphical marker at a location on the map corresponding to a current physical location of the device based on the received information regarding the current physical locations of the plurality of devices, the graphical marker representative of an online social network identity of the corresponding member of the online social network. The method may further include: electronically receiving, by at least one processor of the at least one machine for facilitating location-based social networks, one or more indications that a user has selected multiple interactive markers presented on the map, the selected interactive markers representative of different online social network identities of corresponding members of the online social network; and in response to the receiving the one or more indications that the user has selected multiple interactive markers presented on the map, initiating activation of a group online video conference session including the user and the corresponding members of the online social network of which the selected interactive markers are representative.
As the player is moved, the mobile with GPS tracks the movement, exchange the information with other players and updated the map data information. 1000. ).
Chowdhary discloses in the virtual space ([0058] - 3D virtual museum artifact in augmented reality space.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with in the virtual space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 

Regarding claim 13, Martin in view of Chowdhary, Marr disclose all the limitation of claim 12.
Martin disclose transmitting, in a case that a condition of the real-time interruption meets a notification policy, a notification to the terminal participating in the process ([0002] to [0004], [0155] Mobile with GPU, when a user is near one or more of the user's connections, the user will be notified by the system vibrating the user's phone or making a sound with a push notification that may look something similar to: "John Doe is close to you, would you like to meet at Starbucks, or another location?" If the user selects other, then the user will be able to select from a list of other local businesses to meet up at, but if the user selects yes, then they will immediately be given GPS directions to the location.).

Regarding claim 14, Martin in view of Chowdhary, Marr disclose all the limitation of claim 1.
Martin discloses obtaining attribute information of the current terminal ([0002] to [0004], [0155] Mobile with GPU, when a user is near one or more of the user's connections, the user will be notified by the system vibrating the user's phone or making a sound with a push notification that may look something similar to: "John Doe is close to you, would you like to meet at Starbucks, or another location?" If the user selects other, then the user will be able to select from a list of other local businesses to meet up at, but if the user selects yes, then they will immediately be given GPS directions to the location.); 
obtaining attribute information of other terminals in the space ([0002] to [0004], [0155] Mobile with GPU, when a user is near one or more of the user's connections, the user will be notified by the system vibrating the user's phone or making a sound with a push notification that may look something similar to: "John Doe is close to you, would you like to meet at Starbucks, or another location?" If the user selects other, then the user will be able to select from a list of other local businesses to meet up at, but if the user selects yes, then they will immediately be given GPS directions to the location.); and 
generating, according to the obtained different attribute information, a space matching the different attribute information ([0002] to [0004], [0155] Mobile with GPU, when a user is near one or more of the user's connections, the user will be notified by the system vibrating the user's phone or making a sound with a push notification that may look something similar to: "John Doe is close to you, would you like to meet at Starbucks, or another location?" If the user selects other, then the user will be able to select from a list of other local businesses to meet up at, but if the user selects yes, then they will immediately be given GPS directions to the location.
[0022], [0110], Fig. 10B - mobile device with GPU that indicates locations therefore it matches the given direction to the location. The information indicative of the selected location may include global positioning system ( GPS) coordinates of the selected location and GPU is known for providing latitude and longitude information. The location of the markers are identified as shown in Fig. 10B. ).
Chowdhary discloses in the virtual space ([0058] - 3D virtual museum artifact in augmented reality space.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary, Marr with in the virtual space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 

Regarding claim 15, Martin discloses a computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations comprising ([0033] to [0035] -  FIG. 3 is a schematic view of one of the mobile devices of FIG. 1, shown in more detail according to one illustrated embodiment, the mobile device having a housing, a display, a graphics engine, a central processing unit (CPU), user input device(s), one or more storage mediums having various software modules thereon that are executable by the CPU, input/output (I/O) port(s), network interface(s), wireless receiver(s) and transmitter(s), and a power source.
memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations ): 
obtaining location information of a current terminal ([0002] - The method may further include : moving, by at least one processor of the at least one machine for facilitating location-based social networks, the interactive marker on the map presented on the graphical user interface in substantially real time as corresponding updated information is received by the at least one communications component regarding a new current physical location of the device of the at least one member of the online social network. The corresponding updated information received by the at least one communications component may be based on global positioning system (GPS) information regarding a current location of the device of the at least one member of the online social network. The map information in real time is pulled by the location of mobile device with GPU can be designated as the center of the map data. GPU is known for providing latitude and longitude information.); 
obtaining, according to the location information of the current terminal, map data of a range in which the current terminal is located ([0002] - The method may further include : moving, by at least one processor of the at least one machine for facilitating location-based social networks, the interactive marker on the map presented on the graphical user interface in substantially real time as corresponding updated information is received by the at least one communications component regarding a new current physical location of the device of the at least one member of the online social network. The corresponding updated information received by the at least one communications component may be based on global positioning system (GPS) information regarding a current location of the device of the at least one member of the online social network. The map information in real time is pulled by the location of mobile device with GPU can be designated as the center of the map data. GPU is known for providing latitude and longitude information.
[0022], [0110], [0136] – as shown in Fig. 10B, the mobile device with GPU is used as center and the range of the map is indicated as 22 miles (e.g. 712, 1002) away  where the device is located. . The location of mobile device with GPU can be designated as the center of the map data. GPU is known for providing latitude and longitude information.); 
[0115] to [0118] - select the preset maps based on the location of the pin at the selected location of the map thus “an information type of the map data” cam be read on .
[0068] to [0070] –The maps are the reusable preset models in the mobile devices as the maps are preset and can be reused over again thus “set of reusable preset models” can be read on, Fig. 5. ).
drawing, according to the map data, a map in a constructed space, to obtain a drawing result ([0069], [0074], [0084] - various users have the mobile device with GPU that share their locations in the space and display it on their display at an angle as show in Figs. 7, 8, and 10.
[0068] to [0070] – Aa shown in Fig. 10B, the combination of Avatar and text are displayed in real time and walking toward beacon as display control instruction.
[0041] FIG. 9A is a drawing of the example user interface screen of FIG. 8A additionally showing an interactive graphical marker representative of an online social network identity of a member being selected in order to initiate a video conference with the member.); 
simulating, according to the drawing result and the modification of the set of reusable preset models, a real environment of a geographical location of the current terminal in the space, to obtain a space for information exchange ([0145] to [0147],[0090] - Fig. 13 A-D When the mobile device with GPU is near another player at a predetermined distance and time, the information is exchanged between the devices and initial player is “infected” .

[0068] to [0070] – Aa shown in Fig. 10B, the combination of Avatar and text are displayed in real time, walking toward beacon as display control instruction and the modification of the modification, changing, map information. The maps are the reusable preset models in the mobile devices as the maps are preset and can be reused over again thus “set of reusable preset models” can be read on. 
); and 
collecting an operation triggered by at least two avatars corresponding to two terminals in the virtual space, and controlling information exchange of the at least two avatars according to a generated operation instruction ([0145] to [0147],[0090] - Fig. 13 A-D When the avatar with mobile device and GPU is near another player at a predetermined distance and time, the avatar information is exchanged between the avatars and initial player is “infected” .  Thus at least two avatars can be read on.
Figs. 14 A-D show different ways of group chat. 
).
However Martin does not disclose three-dimensional space; in the virtual space. modifying, according to sizes and locations identified on the map data, the set of models to obtain a modification of the models.
Chowdhary discloses three-dimensional space ([0058] - 3D virtual museum artifact in augmented reality space.); 
[0058] - 3D virtual museum artifact in augmented reality space.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin with three-dimensional space; in the virtual space as taught by Chowdhary. The motivation for doing so is to enhance experiencing as taught by Chowdhary in paragraph(s) [0005]. 
Martin in view of Chowdhary disclose reusable models and reusable preset models.
However Martin in view of Chowdhary do not disclose modifying, according to sizes and locations identified on the map data, the set of models to obtain a modification of the models.
Marr discloses modifying, according to sizes and locations identified on the map data, the set of models to obtain a modification of the models ([0016], [0030] to [0033] - map is alternated according to sizes and location of the data. The maps is transformed to different configurations. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Martin in view of Chowdhary with modifying, according to sizes and locations identified on the map data, the set of models to obtain a modification of the models as taught by Chowdhary. The motivation for doing so is to enhance player experience with the map modification as taught by Marr in paragraph(s) [0007]. 

Regarding claim 16, Martin in view of Chowdhary, Marr disclose all the limitation of claim 15.
Martin discloses obtaining latitude and longitude information of the current terminal according to a positioning system, and identifying the location information of the current terminal by using the latitude and longitude information ([0022], [0110], Fig. 10B - mobile device with GPU that indicates location. The information indicative of the selected location may include global positioning system ( GPS) coordinates of the selected location and GPU is known for providing latitude and longitude information. The location of the markers are identified as shown in Fig. 10B.); and 
determining data within a preset range radiated outward by using the latitude and longitude information as a center as the map data of the range in which the current terminal is located ([0022], [0110], [0136] – as shown in Fig. 10B, the mobile device with GPU is used as center and the range of the map is indicated as 22 miles (e.g. 712, 1002) away  where the device is located. . The location of mobile device with GPU can be designated as the center of the map data. GPU is known for providing latitude and longitude information.
[0147] –  FIGS. 14A-14D user interface screens having the map 700 shown in FIG. 7 illustrating a marker 1402 in FIGS. 14C and 14D expandable by a user on the map 700 to select various members of the online social network shown on the map 700 to whom a message will be broadcast. The system for facilitating location-based social networks described herein presents on the map 700 a marker 1402 expandable by a user. For example, the user may select the marker having an initial radius size from a graphical user interface menu panel 1404 of the user interface screen. As shown in FIG. 14C, the user has selected from the user interface menu panel 1404 a marker 1402 with initial radius size of 5 miles and placed it on a selected location on the map 700. As shown in FIG. 14D, the user has expanded the marker (e.g., by clicking or pressing on and dragging the perimeter of the marker 1402) to increase the size of the radius. The user may similarly contract the radius size of the expandable marker 1402. The system then broadcasts a message to (or selects for some other purpose) each user for which an associated graphical marker representative of the online social network identity of the user is on the map 700 and falls within the marker. In the example shown in FIG. 14D, the message is broadcast to the users represented by graphical markers 1401, 1406, 1408, 1410 and 1412 because each of these graphical markers at least partially fall within the expandable marker 1402 on the map 700.).

Regarding claim 17, see rejection on claim 3.
Regarding claim 18, see rejection on claim 9.
Regarding claim 19, see rejection on claim 10.

Regarding claim 20, Martin discloses a non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the [0033] to [0035] -  FIG. 3 is a schematic view of one of the mobile devices of FIG. 1, shown in more detail according to one illustrated embodiment, the mobile device having a housing, a display, a graphics engine, a central processing unit (CPU), user input device(s), one or more storage mediums having various software modules thereon that are executable by the CPU, input/output (I/O) port(s), network interface(s), wireless receiver(s) and transmitter(s), and a power source.
memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations) : 
Remaining language, see rejection on claim 1.

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Martin discloses generating a map according to the user location and a location based social networking. Abstract of Martin. However, Martin is silent about the virtual environment generation and the preset model generation and modification as disclosed in the amended claim 1. Specifically, Martin does not disclose "presetting a set of reusable models according to an information type of the map data; ... modifying, according to sizes and locations identified on the map data, the set of reusable models to obtain a modification of the reusable preset models; 

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marr reference.  
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 2 – 14, and 16 – 19, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 15, and 20 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 15, and 20 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ming Wu/
Primary Examiner, Art Unit 2616